AFFILIATE STOCK PURCHASE AGREEMENT

This Affiliate Stock Purchase Agreement (this "Agreement") is made as of April
19, 2007

BETWEEN

MIR HUCULAK, of 938 Howe Street, Suite 807, Vancouver BC Canada V6Z 2X4

(collectively, the "Seller")

AND:

ROBERT RICH, of 5 Locust Street, Orleans, MA, USA 02653

(the "Purchaser")

WHEREAS:

A.

The Seller is the owner of 250,000,000 restricted shares of common stock of
American Uranium Corporation (formerly Alpine Resources Corporation), a Nevada
corporation (the "Company"); and

B.

The Seller proposes to sell to the Purchaser the 250,000,000 restricted shares
of common stock of the Company currently owned by the Seller (the "Purchased
Shares"), on the terms set forth herein.

In consideration of the premises, representations, warranties and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.

PURCHASE AND SALE

The Seller hereby agrees to sell, assign, transfer and deliver to the Purchaser,
and the Purchaser hereby agrees to purchase from the Seller, the Purchased
Shares for an aggregate purchase price of US $50,000 (the "Purchase Price")
payable on the Closing Date (as defined below).

2.

REPRESENTATIONS AND WARRANTIES OF THE SELLER  

The Seller warrants, covenants and represents to the Purchaser with the
intention of inducing the Purchaser to enter into this Agreement that:

 

(a)

immediately prior to and at the Closing, the Seller shall be the legal and
beneficial owner of the Purchased Shares and on the Closing Date, the Seller
shall transfer

 

CW1159246.2

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

to the Purchaser the Purchased Shares free and clear of all liens, restrictions,
covenants or adverse claims of any kind or character;

 

(b)

the Seller has the legal power and authority to execute and deliver this
Agreement and all other documents required to be executed and delivered by the
Seller hereunder and to consummate the transactions contemplated hereby; and

 

(c)

the Seller is, or has been during the past ninety (90) days, an officer,
director, 10% or greater shareholder or "affiliate" of the Company, as that term
is defined in Rule 144 promulgated under the United States Securities Act of
1933, as amended (the "Securities Act");

 

(d)

to the best of the knowledge, information and belief of the Seller there are no
circumstances that may result in any material adverse effect to the Company or
the value of the Purchased Shares that are now in existence or may hereafter
arise;

 

(e)

as of the Closing Date the Seller shall not be indebted to the Company and the
Company shall not be indebted to the Seller;

 

(f)

the Seller does not now, nor will it prior to or on the Closing Date, own,
either directly or indirectly, or exercise direction or control over any common
shares of the Company other than the Purchased Shares;

 

(g)

the authorized capital of the Company consists of 5,000,000,000 common shares,
par value $0.00001, of which a total of 276,487,500 common shares have been
validly issued, are outstanding and are fully paid and non-assessable;

 

(h)

no person, firm or corporation has any right, agreement, warrant or option,
present or future, contingent or absolute, or any right capable of becoming a
right, agreement or option to require the Company to issue any shares in its
capital or to convert any securities of the Company or of any other company into
shares in the capital of the Company;

 

(i)

the Company has no liability, due or accruing, contingent or absolute, and is
not directly or indirectly subject to any guarantee, indemnity or other
contingent or indirect obligation with respect to the obligation of any other
person or company not shown or reflected in the Company's most recent audited
financial statements (the "Financial Statements") filed on Edgar which will not
have been paid in full either from the Purchase Price or prior to payment of the
Purchase Price; and the Seller will pay any outstanding liability of the Company
with the Purchase Price;

 

(j)

the Company does not beneficially own, directly or indirectly, shares in any
other corporate entity;

 

(k)

the Company has good and marketable title to all of its assets, and such assets
are free and clear of any financial encumbrances not disclosed in the Financial
Statements;

 

CW1159246.2

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

 

(l)

the Company is not a party to or bound by any agreement or understanding
granting registration or anti-dilution rights to any person with respect to any
of its equity or debt securities; no person has a right to purchase or acquire
or receive any equity or debt security of the Company;

 

(m)

the Company is in compliance with the applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder;

 

(n)

contemporaneously herewith, the Seller as a director will appoint a
representative of the Purchaser to the Board of Directors of the Company;

 

(o)

the Seller has tendered his resignation as an officer and director of the
Company, to be effective on the tenth day following the filing of an Information
Statement on Schedule 14f-1 with the Securities and Exchange Commission and the
mailing of such Information Statement to all holders of record of the Company's
common stock who would be entitled to vote at a meeting for election of
directors at the close of business on the Closing Date;

 

(p)

the Seller agrees to execute and deliver such other documents and to perform
such other acts as shall be necessary to effectuate the purposes of this
Agreement; and

 

(q)

there are no claims threatened or against or affecting the Company nor are there
any actions, suits, judgments, proceedings or investigations pending or,
threatened against or affecting the Company, at law or in equity, before or by
any Court, administrative agency or other tribunal or any governmental authority
or any legal basis for same.

3.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER  

3.1

The Purchaser hereby represents and warrants to the Seller:

 

(a)

The Purchaser understands that the Company’s shares of Common Stock have not
been approved or disapproved by the United States Securities and Exchange
Commission, any state securities agency, or any foreign securities agency.

 

(b)

The Purchaser is not an underwriter and would be acquiring the Company’s shares
of Common Stock solely for investment purpose for his or her own account and not
with a view to, or for, resale in connection with any distribution within the
meaning of any federal securities act, state securities act or any other
applicable federal or state laws;

 

(c)

Purchaser acknowledges that he has read this agreement, understands the contents
hereof, and warrants the truth of each of the representations contained herein;

 

(d)

The Purchaser understands the speculative nature and risks of investments
associated with the Company, and confirms that the shares of Common Stock would
be suitable and consistent with his or her investment program; and, that his or
her financial position enable him or her to bear the risks of this investment;

 

CW1159246.2

 

- 4 -

 

 

 

(e)

The shares of Common Stock subscribed for herein may not be transferred,
encumbered, sold, hypothecated, or otherwise disposed of, if such disposition
will violate any federal and/or state securities acts.

 

(f)

To the extent that any federal, and/or state securities laws shall require, the
Purchaser hereby agrees that any shares of Common Stock acquired pursuant to
this Agreement shall be without preference as to assets;

 

(g)

The Company is under no obligation to register or seek an exemption under any
federal securities act, state securities act, or any foreign securities act for
any shares of Common Stock of the Company or to cause or permit such shares of
Common Stock to be transferred in the absence of any such registration or
exemption;

 

(h)

The Purchaser has had the opportunity to ask questions of the Company and has
received additional information from the Company to the extent that the Company
possessed such information, necessary to evaluate the merits and risks of any
investment in the Company. Further, the Purchaser has been given: (1) All
material books, records, documents, correspondence, and financial statements of
the Company; (2) all material contracts and documents relating to the proposed
transaction; (3) all reports filed with the Securities and Exchange Commission;
and, (4) an opportunity to question the appropriate executive officers of the
Company.

 

(i)

The Purchaser has satisfied the suitability standards imposed by his or her
place of residence and has a pre-existing business relationship with the
Company;

 

(j)

The Purchaser has adequate means of providing for his current needs and personal
contingencies and has no need to sell the shares of Common Stock in the
foreseeable future (that is at the time of the investment, Purchaser can afford
to hold the investment for an indefinite period of time);

 

(k)

The Purchaser has sufficient knowledge and experience in financial matters to
evaluate the merits and risks of this investment. Further, Purchaser represents
and warrants that he is able to evaluate and interpret the information furnished
to him by the Company and is capable of reading and interpreting financial
statements;

 

(l)

The Purchaser warrants and represents that he is a “sophisticated investor” as
that term is defined in United States court decisions and the rules, regulations
and decisions of the United States Securities and Exchange Commission.

 

(m)

The Purchaser warrants and represents that he is an “accredited investor” as
that term is defined in Section 2(15)(i) or (ii) of the Securities Act of 1933.

3.2          The Purchaser agrees not to engage in hedging transactions with
regard to the Purchased Shares accept in compliance with the Securities Act.

 

CW1159246.2

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

4.

MISCELLANEOUS

4.1          The parties hereto acknowledge that they have obtained independent
legal advice with respect to this Agreement and acknowledge that they fully
understand the provisions of this Agreement.

4.2          Unless otherwise provided, all dollar amounts referred to in this
Agreement are in United States dollars.

4.3          There are no representations, warranties, collateral agreements, or
conditions concerning the subject matter of this Agreement except as herein
specified.

4.4          This Agreement will be governed by and construed in accordance with
the laws of the Province of British Columbia. The parties hereby attorn to the
jurisdiction of the courts of British Columbia (and the jurisdiction of the
Purchaser's domicile) with respect to any legal proceedings arising from this
Agreement.

4.5          The representations and warranties of the parties contained in this
Agreement shall survive the closing of the purchase and sale of the Purchased
Shares and shall continue in full force and effect for a period of three years.

4.6          This Agreement may be executed in several counterparts, each of
which will be deemed to be an original and all of which will together constitute
one and the same instrument.

4.7          Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date set forth on page one of this Agreement.

Each of the parties hereto has executed this Agreement to be effective as of the
day and year first above written.

SELLER:

MIR HUCULAK

/s/ Mir Huculak

(Signature)

 

PURCHASER:

ROBERT RICH

/s/ Robert Rich

(Signature)

 

CW1159246.2